Judgment of conviction of the County Court of Queens county reversed on the law and the facts and a new trial ordered, on the grounds stated in People v. Sachs (post, p. 608), decided herewith, except that the testimony *608with reference to the initial on the revolver was not given in this case. Lazansky, P. J., and Tompkins, J., concur; Davis, J., concurs for reversal on the grounds stated in his memorandum in People v. Sachs (post, p. 608), decided herewith; Young and Hagarty, JJ., dissent and vote to affirm.